      Case 4:14-cv-01698 Document 1482 Filed on 10/24/19 in TXSD Page 1 of 1


UNITED STATES DISTRICT COURT                       SOUTHERN DISTRICT OF TEXAS

                                  HOUSTON DIVISION

William Marshall Carman, Jr David Bailey,
et al.
    Petitioner, Plaintiff(s),

v.                                                       Case No. 4:14−cv−01698

Bryan Collier, et al.
   Defendant(s).



                            NOTICE OF SETTING
                             PLEASE TAKE NOTICE

                              HEARING: Motion Hearing
                            RE: Motion for Contempt − #1459
                          Motion for Order to Show Cause − #1459
                               Motion for Sanctions − #1459
                                 Motion to Strike − #1473
                                   DATE:     11/6/2019
                                    TIME:   02:30 PM
                                 HAS BEEN SET BEFORE
                                JUDGE KEITH P. ELLISON
                           UNITED STATES COURTHOUSE
                            515 RUSK COURTROOM 3−A
                              HOUSTON, TEXAS 77002.

          ALL PARTIES MAY APPEAR BY TELEPHONE BY CALLING IN
             ON THE COURT'S DIAL−IN NUMBER AT 713−250−5238.
        ENTER CONFERENCE ID: 45238, FOLLOWED BY PASSWORD: 13579.




David J. Bradley, Clerk                                            Date: October 24, 2019
By Deputy Clerk, Lori Purifoy
